10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

UNITED STATES DISTRICT COURTS
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

Fraser Rotchford,

. . CASE NO. 3119-cV-05139-RJB-JRC
Plalntlff,

oRDER To SHOW CAUSE 0R
"’- AMEND CoMPLAINT

Peninsula Regional Netvvork
Ombudsmen,

 

Defendant.

 

Plaintiff Fraser Rotchford, proceeding pro se and inf)rma pauperis, filed this civil rights
complaint under 42 U.S.C. § 1983v Plaintiff alleges that his constitutional rights Were violated
when defendant Peninsula Regional Netvvork Ombudsmen failed to reply to him_ Hovvever,
plaintiff has not alleged facts demonstrating that he suffered a violation of his rights protected by
the Constitution or federal statute, or that the violation was caused by a person acting under the
color of state or federal law. I-Iaving reviewed and screened plaintiff’s complaint under 28 U.S.C.
§ 1915A, the Court declines to serve plaintiff’ s complaint because plaintiff has yet to plead

sufficient facts to demonstrate that defendant violated his constitutional ri ghts. However, the

ORDER TO SHOW CAUSE OR AMEND COMPLAINT
- l

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Court provides plaintiff leave to file an amended pleading by May 23, 2019, to cure the
deficiencies identified herein.
BACKGROUND

In his complaint, plaintiff, who is currently housed at Clallam County Jail, alleges that
defendant received two letters and a phone ca11 and failed to reply. Dkt. ?` at 3. Plaintiff alleges
that he attempted to use an “inmate phone regarding help needed to mediate an issue[.]” ld.
Plaintiff alleges that non-party “Olycap Olympic Community Action Plan” is responsible for
disbursing funds for alcohol treatment evaluations and refused to procure funds for plaintiff to
“Believe in Recovery,” the agency which administers evaluations. Id. Plaintiff also alleges non-
party Behavioral Health, a mental health agency, violated state law when state psychiatrists
failed to show credentials Id. Plaintiff alleges that “Olycap” got a restraining order against him
after he reported it was knowingly subsidizing child prostitution in the Philippines. Id.

Plaintiff seeks $?50,000 and that defendant be required to take calls from jails within its
area. Id. at 4.

DISCUSSION

Under the Prison Litigation Reform Act of 1995 (“PLRA”), the Court is required to
screen complaints brought by prisoners seeking relief against a governmental entity or officer or
employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must “dismiss the
complaint, or any portion of the complaint, if the complaint: (l) is frivolous, malicious, or fails to
state a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant
who is immune from such relief.” Id. at (b); 28 U.S.C. § 1915(e)(2); see Barren v. Harrz`ngton,

152 F_3d 1193 (9th Cir. 1998).

ORDER TO SHOW CAUSE OR AMEND COMPLAINT
- 2

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

In order to state a claim for relief under 42 U.S.C. § 1983, a plaintiff must sufficiently
allege that: (1) he suffered a violation of rights protected by the Constitution or created by
federal statute, and (2) the violation was proximately caused by a person acting under color of
state law. See Crumpton v. Ga!es, 947 F.2d 14]8, 1420 (9th Cir. 1991). The first step in a § 1983
claim is therefore to identify the specific constitutional right allegedly infringed. A!brl`gh! v.
Olz`ver, 510 U.S. 266, 271 (1994). To satisfy the Second step, a plaintiff must allege facts
showing how individually named defendants caused, or personally participated in causing, the
harm alleged in the complaint SeeArno!d v. IBM, 637 F.2d 1350, 1355 (9th Cir. 1981).

Rule 8(a) of the Federal Rules of Civil Procedure provides that in order for a pleading to
state a claim for relief it must contain a short and plain statement of the grounds for the court’s
jurisdiction, a short and plain statement of the claim showing that the pleader is entitled to relief,
and a demand for the relief sought The statement of the claim must be sufficient to “give the
defendant fair notice of what the plaintiff’s claim is and the grounds upon which it rests.” Con!ey
v. Gt'bson, 355 U.S. 41, 47 (1957)_ The factual allegations of a complaint must be “enough to
raise a right to relief above the speculative level.” Bei’i’ Atlann`c (..'orp. v. Twombly, 550 U_S. 544,
555 (2007), In addition, a complaint must allege facts to state a claim for relief that is plausible
on its face. Ashcrcy? v. ]qu', 556 U.S_ 662, 678 (2009).

It is unclear from plaintiff"s complaint who defendant is or how defendant violated
plaintiffs constitutional rights or damaged him in some way. Plaintiff appears to allege that
defendant did not reply to him, but the details of plaintiff s interaction with defendant are not
clear, Rather, plaintiff complains that defendant failed to respond to him and also asserts various
complaints against non-parties related to his addiction and recovery. At this time, the Court

cannot discern any actionable claim against defendant over which it has jurisdiction Even

oRDER ro SHOw cAUsE on AMEND COMPLAINT
- 3

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

construing plaintiff’s amended complaint liberally, plaintiff’ s complaint does not satisfy the
requirements of Rule 8(a) of the Federal Rules of Civil Procedure, by setting forth a short and
plain statement of plaintiff’s claims.

Due to the deficiencies described above, the Court will not serve plaintiff’ s complaint If
plaintiff intends to pursue a § 1983 civil rights action in this Court, he must file an amended
complaint and within the amended complaint, he must write a short, plain statement telling the
Court: (1) the constitutional right plaintiff believes was violated; (2) the name or names of the
person or persons who violated the right; (3) exactly what each individual or entity did or failed
to dog (4) how the action or inaction of each individual or entity is connected to the violation of
plaintiff’s constitutional rights; and (5) what specific injury plaintiff suffered because of the
individuals’ conduct See szzo v. Goode, 423 U.S. 362, 371-72, 377 (1976).

Plaintiff shall present the amended complaint on the form provided by the Court_ The
amended complaint must be legibly rewritten or retyped in its entirety, it should be an original
and not a copy, it should contain the same case number, and it may not incorporate any part of
the original complaint by reference. The amended complaint will act as a complete substitute for
the original complaint, and not as a supplement An amended complaint supersedes all previous
complaints Forsyth v. Hummm, Inc., l 14 F.3d 1467, 1474 (9th Cir_ 1997) overruled fn part on
other gmyardsy Lacey v. Marl`copn County, 693 F.3d 896 (9th Cir. 2012). Therefore, the
amended complaint must be complete in itself and all facts and causes of action alleged in the
original complaint that are not alleged in the amended complaint are waived. Forsyth, l 14 F.3d
at 1474_ The Court will screen the amended complaint to determine whether it contains factual

allegations linking each defendant to the alleged violations of plaintiff` s rights. The Court will

oRDER ro SHow cAUsE on AMEND COMPLAINT
- 4

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

not authorize service of the amended complaint on any defendant who is not specifically linked
to a violation of plaintiff’ s rights.

If plaintiff fails to file an amended complaint or fails to adequately address the issues
raised herein on or before May 23, 2019, the undersigned wi11 recommend dismissal of this
action pursuant to 28 U.S.C. § 1915.

The Clerk is directed to send plaintiff the appropriate forms for filing a 42 U.S.C. § 1983
civil rights complaint and for service. The Clerk is further directed to send copies of this Order
and Pro Se Instruction Sheet to Plaintiff.

Dated this 24th day of April, 2019.

,<7/4/¢§2§

J. Richard Creatura
United States Magistrate Judge

 

ORDER TO SHOW CAUSE OR AMEND COMPLAINT
- 5

 

